County of Nassau v Police Benevolent Assn. of the Police Dept. of the County of Nassau (2020 NY Slip Op 06746)





County of Nassau v Police Benevolent Assn. of the Police Dept. of the County of Nassau


2020 NY Slip Op 06746


Decided on November 18, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SHERI S. ROMAN, J.P.
COLLEEN D. DUFFY
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2019-05755
 (Index No. 603208/18)

[*1]County of Nassau, appellant, 
vPolice Benevolent Association of the Police Department of the County of Nassau, et al., respondents.


Bee Ready Fishbein Hatter & Donovan, LLP, Mineola, NY (Peter A. Bee and William C. DeWitt of counsel), for appellant.
Steven E. Losquadro, P.C., Rocky Point, NY (John Ciampoli of counsel), for respondents.

DECISION & ORDER
In an action for a judgment declaring that a memorandum of agreement dated September 15, 2017, is invalid and unenforceable, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Thomas A. Adams, J.), entered March 12, 2019. The order and judgment, in effect, granted the defendants' motion pursuant to CPLR 3211(a) to dismiss the complaint and to compel arbitration, and, in effect, dismissed the complaint.
ORDERED that the order and judgment is modified, on the law, (1) by deleting the provision thereof, in effect, dismissing the complaint, (2) by deleting the provision thereof granting that branch of the defendants' motion which was pursuant to CPLR 3211(a) to dismiss the complaint, and substituting therefor a provision denying that branch of the motion, and (3) by adding thereto a provision staying the action pending arbitration; as so modified, the order and judgment is affirmed, without costs or disbursements.
For the reasons stated in County of Nassau v Detectives Assn., Inc., of the Police Dept. of Nassau County (___ AD3d ___ [Appellate Division Docket No. 2019-05753; decided herewith]), we modify the order and judgment by deleting the provision thereof, in effect, dismissing the complaint, by deleting the provision thereof granting that branch of the defendants' motion which was pursuant to CPLR 3211(a) to dismiss the complaint and substituting therefor a provision denying that branch of the motion, and by adding thereto a provision staying the action pending arbitration, and we affirm the order and judgment as so modified.
ROMAN, J.P., DUFFY, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court